DISMISS and Opinion Filed July 14, 2022




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00630-CR

                CINTHYA ARBALLO RODRIGUEZ, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 4
                             Collin County, Texas
                     Trial Court Cause No. 004-85395-2021

                         MEMORANDUM OPINION
                      Before Justices Myers, Nowell, and Smith
                              Opinion by Justice Smith
      On June 24, 2022, Cinthya Arballo Rodriguez filed a notice of appeal. Along

with the notice of appeal, the Court received a copy of the trial court’s February 10,

2022 order placing her on deferred adjudication and the trial court’s certification

stating appellant waived her right to appeal. We will dismiss this appeal.

      “Jurisdiction concerns the power of a court to hear and determine a case.”

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an

appellate court must be legally invoked; if not, the power of the court to act is as

absent as if it did not exist. See id. at 523. The right to appeal in a criminal case is a

statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex. Crim.
App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also

TEX. CODE CRIM. PROC. ANN. art. 44.02 (providing right of appeal for defendant);

TEX. R. APP. P. 25.2(a)(2) (rules for appeal by defendant).

      A timely-filed notice of appeal vests the courts of appeals with jurisdiction.

Olivo, 918 S.W.2d at 522. Absent a timely filed motion for new trial, appellant’s

notice of appeal was due on March 14, 2022. See TEX. R. APP. P. 4.1(a), 26.2(a)(2).

If she filed a timely motion for new trial, the notice of appeal was due on May 11,

2022. Under either scenario, appellant’s June 23, 2022 notice of appeal is untimely.

      Because the notice of appeal was untimely, we dismiss this appeal for lack of

jurisdiction.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
220630F.U05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CINTHYA ARBALLO                             On Appeal from the County Court at
RODRIGUEZ, Appellant                        Law No. 4, Collin County, Texas
                                            Trial Court Cause No. 004-85395-
No. 05-22-00630-CR         V.               2021.
                                            Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                Justices Myers and Nowell
                                            participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered July 14, 2022




                                      –3–